Exhibit BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Nine Months Ended September 30, 2008 2007 Earnings: Income before income taxes $ 2,389 $ 2,134 Add: Interest and other fixed charges, excluding capitalized interest 396 385 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 207 211 Distributed income of investees accounted for under the equity method 4 3 Amortization of capitalized interest 3 2 Less: Equity in earnings of investments accounted for under the equity method 15 15 Total earnings available for fixed charges $ 2,984 $ 2,720 Fixed charges: Interest and fixed charges $ 409 $ 397 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 207 211 Total fixed charges $ 616 $ 608 Ratio of earnings to fixed charges 4.84x 4.47x E-2 Form 10-Q
